*426Plaintiff failed to raise an inference that the board of directors of defendant cooperative corporation acted in bad faith in rejecting the prospective purchaser of plaintiffs shares in the coop (see Jones v Surrey Coop. Apts., 263 AD2d 33, 36 [1999]). Indeed, his own evidence demonstrates that the board, which under the proprietary lease had the right to withhold its approval of a sale “for any reason or for no reason,” rejected the proposed purchaser for financial reasons.
Plaintiff also failed to substantiate his request for additional discovery (see 263 AD2d at 37-38). Concur — Saxe, J.E, Sweeny, Catterson, Freedman and Román, JJ.